Citation Nr: 0211183	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  96-02 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left eye amblyopia 
exanopsia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to July 
1985.

By an August 1995 RO decision, the veteran's claim of service 
connection for left eye amblyopia exanopsia was denied.  The 
veteran appealed this decision to the Board of Veterans' 
Appeals (Board).  In an October 1997 Board decision, the 
veteran's claim was denied, and he appealed to the United 
States Court of Appeals for Veterans Claims (Court).  By 
Orders in August 1999 and April 2000, the Court vacated the 
Board's decision and remanded the matter for readjudication.  
In July 2000 and August 2001, the Board remanded the matter 
to the RO for further development. 


FINDINGS OF FACT

1.  Left eye amblyopia was diagnosed and noted upon the 
veteran's entrance examination report dated in October 1976.

2.  Amblyopia exanopsia is a developmental defect; and the 
veteran did not suffer a superimposed injury or disease of 
his left eye during service.


CONCLUSION OF LAW

Amblyopia exanopsia of the left eye is not a disease or 
injury within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from November 1976 to July 
1985.

An October 1976 optometry examination reflects that the 
veteran had left refractive amblyopia and was deemed 
qualified for duty.  Records, dated in November 1976, are to 
the same effect.  An August 1979 examination reflects that 
the veteran's eyes were clinically normal.

In March 1995, the RO received the veteran's application for 
service connection for a lazy left eye which he said began in 
November 1976.

Private medical records dated in May 1995 reflect that the 
veteran was noted as having left amblyopia exanopsia.  

At a November 1996 RO hearing, the veteran testified that he 
had lost some sight in his left eye such that he was unable 
to read fine print.  Prior to service, he said, he had not 
had any eye problems.  He said that he first began having eye 
problems in November 1976.  

In August 2000, the veteran underwent a VA examination.  The 
diagnoses were amblyopia exanopsia, anisometropia, 
hypermetropia, and blurred vision.  In a December 2000 
addendum to the August 2000 VA examination report, it was 
noted that there was no evidence of left eye disease, and no 
evidence of a left eye injury.  Further, the examiner was 
asked to answer, for every left eye diagnosis, whether the 
condition was a congenital or developmental defect or a 
refractive error of the eye. In response the examiner noted:  
amblyopia ex anopsia - developmental; anisometropia - 
refractive; hypermetropia - refractive; and blurred vision - 
refractive.

In September 2001, an examiner reviewed the August 2000 VA 
examination report and the December 2000 addendum, as well as 
the rest of the claims folder.  Following such review, it was 
opined that the veteran had refractive amblyopia, which was a 
developmental defect not disease process.  It was noted that 
the veteran had entered service with eye problems and was 
discharged with the very same problems, which were basically 
in the same state.  Specifically, while the veteran was in 
service, in October 1976, he was noted to have refractive 
amblyopia, which is a condition in which one eye sees better 
than the other eye.  It was also noted that the veteran had a 
small angle squint which was a developmental defect and not a 
disease process. 

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  Except as specifically noted, the new regulations 
are effective November 9, 2000.  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  The record shows that the veteran was 
properly notified of the August 1995 RO decision, which 
denied the veteran's claim for service connection for left 
amblyopia exanopsia.  The veteran was issued a statement of 
the case (in August 1995) and supplemental statements of the 
case (in January 1997, March 2001, and May 2002) and the 
Board concludes that the RO decision, statement of the case, 
and supplemental statements of the case and letters sent to 
the veteran over the years informed him of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements.  Specifically, the May 
2002 letter addressed the VCAA.  Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002).  In sum, VA has met 
its duty to inform the veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Notably, the Board remanded this case multiple 
times in an effort to fully develop the evidence.  The RO has 
requested all relevant records, including his VA medical 
records.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  Further, the 
veteran underwent multiple VA examinations in support of his 
claim in 2000 and 2001; these examinations ultimately served 
to resolve the dispositive issue in this case.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b); see also Savage v. Gober, 10 Vet. App. 488 (1997).  
Finally, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Congenital or developmental defects and refractive error may 
not be service-connected because they are not considered 
injuries or disease under VA law and regulations.  38 C.F.R. 
§ 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
However, congenital or development defects may be service-
connectable where a superimposed injury or disease occurs 
during, or as a result of, active service.  VA O.G.C. Prec. 
Op. No. 82-90 (July 18, 1990).  Service connection may be 
granted for diseases of congenital, developmental, or 
familial origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted an 
"aggravation" of the disease.  

VA's Office of General Counsel has distinguished between 
congenital or developmental defects, for which service 
connection is precluded by regulation, and congenital or 
hereditary diseases, for which service connection may be 
granted, if initially manifested in or aggravated by service.  
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990); VAOPGCPREC 67-
90, 55 Fed. Reg. 43253 (1990).  Defects are defined as 
"structural or inherent abnormalities or conditions which are 
more or less stationary in nature."  VAOPGCPREC 82-90, 55 
Fed. Reg. 45711 (1990). 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(a).  For service 
connection to be warranted for a congenital or developmental 
defect, the evidence would have to show that a superimposed 
injury to the eye during service aggravated the refractive 
error or the congenital/developmental defect.

According to the VA's Adjudication Procedure Manual M21-1, 
paragraph 50.09, defects of form or structure of the eye of 
congenital or developmental origin, such as myopia (other 
than malignant or pernicious) will not, in themselves, be 
regarded as disabilities and may not be service-connected on 
the basis of incurrence or natural progress during service.  
The Manual further provides that there is long established 
policy permitting a grant of service connection with such 
unusual developments as choroidal degeneration, retinal 
hemorrhage or detachment, or rapid increase in myopia 
producing an uncorrectable impairment of vision; only under 
such unusual circumstances, with uncorrectable residuals, may 
refractive error be considered service-connected.  
Adjudication Procedure Manual M21-1, paragraph 50.09.

Amblyopia Exanopsia

A review of the record shows that the veteran was noted to 
have left amblyopia on entrance examination in October 1976.  
In November 1976, the condition was described as left 
refractive amblyope.  Current medical evidence continues to 
show that he has this condition.  See August 2000 VA 
examination report.  In a December 2000 addendum to the 
August 2000 VA examination report, it was noted that there 
was no evidence showing that the veteran had a left eye 
disease or injury.  He was also noted as having amblyopia 
exanopsia which was described as "developmental."  In a 
September 2001 VA examination report, it was clarified that 
the veteran's amblyopia exanopsia was a developmental defect.  
Further, it was noted that this condition was essentially 
static during service. 

In sum, the veteran has not produced competent evidence that 
establishes that he has a disability that is due to a disease 
or injury.  Again, it is noted that the eye condition the 
veteran had in service and has now is amblyopia exanopsia.  A 
VA examiner has indicated that this eye condition is a 
developmental defect, and there is no evidence to the 
contrary.  (He has also been noted to have a few other eye 
problems, all of which were either noted long after his 
service discharge with no etiological connection thereto or 
were noted as developmental defects or errors of refraction.) 

As noted above, there is no entitlement under the law for a 
developmental defect, such as amblyopia exanopsia, as it is 
not a disease or injury in the meaning of applicable 
legislation for compensation purposes.  38 C.F.R. § 3.303(c).  
This regulation is fully consistent with the pertinent law 
that establishes that service connection is warranted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Absent a 
superimposed disease or injury in service, service connection 
for a congenital or developmental defect or a refractive 
error may not be granted.  Again, there is no evidence that 
the veteran sustained a superimposed eye injury which 
aggravated his left eye amblyopia exanopsia during service.

Any reliance on VA's General Counsel opinions, the provisions 
of M21-1 (discussed in detail, above), or various decisions 
of the Court, as providing support for the veteran's claim of 
service connection, is misplaced as none provide a legal 
basis for service connection for a congenital defect absent a 
superimposed injury or disease which is not the case here.  
Rather, the opinions of the General Counsel are remarkably 
consistent with the law, service connection may be granted 
for a disability that is due to a disease or injury no matter 
how that disease or injury is classified.  Critical in the 
law, regulations and opinions of the General Counsel is the 
presence of a disease or injury.  This is fully consistent 
with the holding of the Federal Circuit in Sanchez-Benitez 
(there must be an inservice disease or injury).  Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361-1362 (2001).  To the 
extent that the provisions of M21-1 seems to provide a legal 
basis for service connection for a condition not resulting 
from a disease or injury incurred in or aggravated by 
service, such is inconsistent with law.  Regardless, the 
conditions identified in the M21-1, choroidal degeneration, 
retinal hemorrhage and detachment and rapid increase in 
myopia are not present in this case.

The veteran's statements, in support of his claim, which are 
to the effect that he has a left eye disability which is 
attributable to service, are not cognizable evidence since, 
as a layman, he has no competence to give a medical opinion 
on the diagnosis or etiology of the disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, as indicated above, application of the rule 
is only appropriate when the evidence is evenly balanced or 
in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. 49, 53-56 (1991).  Such is not the case in this 
instance as the weight of the evidence is against the claim 
of service connection for left eye amblyopia exanopsia.


ORDER

Service connection for left eye amblyopia exanopsia is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

